Citation Nr: 0918806	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-31 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 12, 1971, rating decision denying entitlement to 
service connection for a bilateral knee disorder.

(The issue of whether an August 15, 1973, decision denying 
entitlement to service connection for a bilateral knee 
disorder was clearly and unmistakably erroneous is addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

An April 2009 informal hearing presentation also listed the 
issue of entitlement to an effective date earlier than 
February 15, 1999, for the award of service connection for a 
bilateral knee disorder as an issue on appeal.  The Board 
notes, however, that this specific issue was not previously 
raised nor developed for appellate review.  It is also 
significant to note that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
under VA law there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


FINDING OF FACT

The October 12, 1971, rating decision at issue in this case 
was subsumed by a final August 15, 1973, Board decision.


CONCLUSION OF LAW

The present appeal based upon an adjudication by the agency 
of original jurisdiction as to CUE in an October 12, 1971, 
rating decision is prohibited as a matter of law.  38 C.F.R. 
§ 20.1104 (2008); Sabonis v. Brown, 6 Vet. App. 426 (1994).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record in this case shows that an October 12, 
1971, rating decision denied entitlement to service 
connection for a bilateral knee disorder.  The Veteran 
subsequently perfected an appeal from that determination and 
on August 15, 1973, the Board denied the appeal.  

Service connection was subsequently established for bilateral 
patellofemoral malalignment syndrome with retropatellar pain 
as a result of an August 2002 rating decision.  In 
correspondence dated in May 2003 the Veteran asserted that an 
earlier effective date from December 21, 1971, was warranted 
based upon CUE.  A February 2004 rating decision assigned 
10 percent ratings for each knee effective from February 16, 
1999.  

When a determination of the agency of original jurisdiction 
is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (2008).  

Based upon the available record, the Board finds the October 
12. 1971, rating decision at issue in this case was subsumed 
by a final August 15, 1973, Board decision.  An appeal of the 
present matter developed for review is prohibited as a matter 
of law.  The Court has held that in cases such as this, where 
the law is dispositive, the claim should be dismissed because 
of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

The appeal is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


